Citation Nr: 0832326	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an increased (compensable) rating for 
fracture of the trigonum of the right foot.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO denied an increased compensable rating for 
fracture of the trigonum of the right foot, and denied 
service connection for a left foot disability, arthralgia of 
the left ankle, and for arthralgia of the right ankle.  The 
veteran filed a notice of disagreement (NOD) in September 
2004, and the RO issued a statement of the case (SOC) in 
December 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2004.

In April 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  At that time, he 
submitted additional evidence with a waiver of initial RO 
review.  Also, given the veteran's testimony during the 
hearing, the Board has recharacterized the issues involving 
the ankles as listed on the title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims is warranted, even 
though such will, regrettably, further delay an appellate 
decision.

Initially, the Board notes that there are outstanding VA 
medical records pertinent to the claims.  In October 2003, 
the veteran indicated that he had been treated at the 
Birmingham VA Medical Center (VAMC) and the Gadsden Community 
Based Outpatient Clinic.  Although the RO has obtained and 
associated with the claims file records from the Gadsden 
Clinic dated up to August 2007, the RO has not attempted to 
obtain any records from the Birmingham VAMC.  The Board notes 
that the veteran has submitted records from the Birmingham 
VAMC dated up to November 2004; however, the Board observes 
that there may be additional, pertinent records at the 
Birmingham VAMC.  In addition, during the veteran's Board 
hearing, he testified that he receives ongoing VA medical 
treatment, including being seen just the other day.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of treatment from the Birmingham VAMC and 
Gadsden Clinic, following the current procedures set forth in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.  

The Board also notes that there may be outstanding private 
medical records pertinent to the claims.  In October 2003, 
the veteran indicated that he had been treated at Baptist 
Medical Center in Centre, Alabama.  The veteran also 
testified that he had been treated for his disabilities in 
October 2007 at Riverview Regional Hospital.  Records from 
the above facilities have not been associated with the claims 
file.

In addition, the veteran underwent VA examination for 
evaluation of his service-connected fracture of the trigonum 
of the right foot in October 2003.  The findings of that 
examination are now almost 5 years old.  To ensure that the 
record accurately reflects the current severity of the 
disability, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-
connected fracture of the trigonum of the right foot.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the RO 
should arrange for the veteran to undergo VA examination, by 
an appropriate physician, at a VA medical facility.

As for the claims for service connection, the veteran's 
service medical records reflect that in November 1986 a power 
unit ran over his right foot, resulting in a fracture of the 
os trigonum.  They also indicate that his left foot was 
injured during the same incident but that x-rays were normal.  
A January 1987 service medical record reflect complaints of 
left foot pain, findings of tenderness of the lateral portion 
of the mid tarsal of the joint area, and a diagnosis of a 
sprain of the above area.  A February 1987 record reflects 
complaints of left foot symptoms and a diagnosis of healing 
sprain of the tarsometatarsal of the left foot.  It also 
reflects complaints of right heel pain and a diagnosis of 
healing from tuberosity of the os calcis, which indicates 
ankle disability.  See Diagnostic Code 5273, 38 C.F.R. 
§ 4.71a (2007).  A separation examination report is not of 
record; however, a January 1987 memo reflects that the 
veteran declined a medical examination in conjunction with 
his scheduled separation.  

Post service, VA treatment records reflect complaints of 
bilateral foot and ankle pain and diagnoses of traumatic 
arthritis bilateral ankles and joint disease of the ankles, 
not elsewhere classified.  Although the VA treatment notes of 
record contain no radiographic evidence of arthritis in the 
left foot or ankle, during his hearing, the veteran testified 
that recent x-rays revealed arthritis in both feet.  Thus, 
outstanding medical evidence may reveal the presence of 
current disability.

Given the veteran's documented in-service injury, the 
anatomical nature of the foot and ankle, and his contention 
that his disabilities are related to the in-service injury, 
the Board finds that the veteran should be afforded a VA 
examination to determine whether any current disorder of the 
ankles or left foot is related to his in-service injury.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for increase and may result in a denial 
of the claims for service connection (as an original claim 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file any copy(ies) 
of notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, the disability rating and 
effective date-and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as regards the claim for an increased rating, to the 
extent applicable.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims held that, 
at a minimum, adequate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA notify the 
claimant that, to substantiate an increased rating claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for the veteran's 
feet and ankles from the Birmingham VAMC 
and from the Gadsden Clinic by following 
the current procedures set forth in 38 
C.F.R. § 3.159.

The RO should also attempt to obtain and 
associate with the claims file all records 
of treatment for his feet and ankles from 
Baptist Medical Center in Centre, Alabama 
and from Riverview Regional Hospital.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman and 
Vazquez-Flores (cited to above), as 
appropriate, and the RO should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies, including x-rays, should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

For the service-connected fracture of the 
trigonum of the right foot, the physician 
should describe all symptoms associated 
with the in-service fracture.  The 
physician should conduct range of motion 
testing, expressed in degrees.  The 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
fracture of the trigonum of the right 
foot.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the foot due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

For the claimed left foot, left ankle, and 
right ankle disabilities, the physician 
should list all current disorders of the 
feet and ankles.  Then, with respect to 
each such diagnosed disorder, the 
physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to include being run over by a 
power unit.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


